DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both an electrode and the negative lead in Fig. 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 17, 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, 8, 17 and 19, the claim recites the limitation “e.g.”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 10, 12-14, 17,19-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideo, JP 4320862
As to claim 1, Hideo discloses a method for integrity testing of sachets, the method comprising the steps of: 

applying an AC bias voltage to the electrode structure (¶[004]; alternating voltage is applied to the electrodes 1b, 2b on the pouch 46); 
measuring an electrical property of the portion of the sachet over a frequency range (¶[0011],[0012]; plurality of voltages having different frequencies are applied and capacitance or impedance is determined), and determining the integrity based on the measured electrical property over the frequency range (¶[0047]; “measuring an electrical physical quantity such as a capacitance between the two electrodes, leakage of the joint portion of the container can be easily and reliably performed”).
	 As to claim 2, Hideo discloses wherein the electrical property comprises one or more of a group consisting of capacitance, resistance, phase and impedance (¶[0012]).
As to claim 3, Hideo wherein the portion of the sachet comprises a seal portion (Fig. 7; seal 47) and the integrity is determined based on identifying trapped particles in the seal portion based on the measured electrical property of the seal portion over the frequency range (¶[0011]-[0012], [0047]; liquid leakage is determined based on the electrical property measurement of the joint 5, therefore indicative of liquid and/or gels in the seal portion).
As to claim 6, Hideo discloses wherein the electrode structure comprises a single electrode, a double electrode, or an electrode array (As shown in fig.7; electrodes 1b and 2b are used), and optionally the single electrode, double electrode or electrode array are operated at radio frequency range of about 3 kHz-300 GHz (¶[0023]).
As to claim 8, Hideo wherein the single electrode, double electrode or electrode array is used in non-contact mode, e.g. when operated at radio frequency range (Fig. 7; pouch is only in 
As to claim 9, Hideo discloses wherein the electrode structure comprises one or more of a group consisting of planar, circular, ring, and roller electrodes (Figs. 7; circular, ring, planer electrodes are used).
As to claim 10, Hideo discloses wherein the electrode structure comprises opposing electrodes (Fig. 7; electrode 1b and 2b are opposed to each other), and the portion of the sachet is disposed between the opposing electrodes (seal 47 is disposed between 1b and 2b).
As to claim 12, Hideo discloses a system for integrity testing of sachets, the system comprising: 
an electrode structure configured to be disposed relative to at least a portion of a sachet (Fig. 7; pouch 46 to electrode structure with electrodes 1b and 2b); 
a source configured to apply an AC bias voltage to the electrode structure (¶[004]; alternating voltage is applied to the electrodes 1b, 2b on the pouch 46); 
a measurement unit configured to measure an electrical property of the portion of the sachet over a frequency range (¶[0011],[0012]; plurality of voltages having different frequencies are applied and capacitance or impedance is determined with cap meter 3); and 
a determination unit configured to determine the integrity based on the measured electrical property over the frequency range (¶[0047]; “measuring an electrical physical quantity such as a capacitance between the two electrodes, leakage of the joint portion of the container can be easily and reliably performed”).
As to claim 13, Hideo wherein the electrical property comprises one or more of a group consisting of capacitance, resistance, phase and impedance (¶[0012]).

As to claim 17, Hideo discloses wherein the electrode structure comprises a single electrode, a double electrode, an electrode array (As shown in fig.7; electrodes 1b and 2b are used), and optionally the single electrode, double electrode or electrode array is configured to operate at radio frequency range of about 3 kHz-300 GHz (¶[0023]). 
As to claim 19, Hideo discloses wherein the single electrode, double electrode or electrode array is configured to be used in non- contact mode, e.g. at radio frequency range (Fig. 7; pouch is only in contact with the brush and not electrode 45, therefore comprises a noncontact mode in relation to the electrode. Note: claim also dos not explicitly disclose what the electrode is not contacting).
As to claim 20, Hideo discloses wherein the electrode structure comprises one or more of a group consisting of planar, circular, ring, and roller electrodes (Fig. 7; circular, ring, planer electrodes are used).
As to claim 21, Hideo discloses wherein the electrode structure comprises opposing electrodes (Fig. 7; electrode 1b and 2b are opposed to each other), and the portion of the sachet is disposed between the opposing electrodes, and/or optionally wherein the determination unit is configured to apply a machine learning approach (seal 47 is disposed between 1b and 2b.  Note: 
As to claim 23, Hideo discloses discloses wherein the determination unit comprises a display and/or a processing unit (Fig. 2; meter 3 processes signals from electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo, JP 4320862 in view of Kerr et al., US 20100018941
As to claim 4, Hideo teaches wherein the portion of the sachet comprises a body portion and an integrity is based on the measured electrical property of the body portion over the frequency range (Fig. 7; ¶[0011], [0012]). Hideo is silent in wherein the integrity is determined based on identifying removal of an internal protective coating of the sachet based on the electrical property.  Kerr discloses a seal integrity device and method wherein the integrity is determined based on identifying removal of an internal protective coating of a container (Figs. 2-4; ¶[0071]; improper seal is determined when air is between film 14 and container 12, therefore removal of film 14 from container 12 can be identified) and wherein the removal is related to an electrical property (¶[0070]; difference in electrical permittivity of film 14/container 12 vs. air is an electrical property).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the identification of a coating removal as 
As to claim 5, Hideo discloses wherein the integrity is tested with or without particles inside the sachet at the body portion (Fig. 7; particles are inside the body portion. Note: Because of “or” clause, claim limitations are met when one of the conditions are true).
As to claim 11, Hideo is silent wherein determining the integrity comprises applying a machine learning approach. However, Kerr is in the field of detecting package integrity and teaches wherein determining integrity comprises applying a machine learning approach (¶[0093]; ANN used to determine good/bad seals). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the machine learning technique of Kerr into Hideo in order to use a known technique to improve a similar method.  It would be within the level of one of ordinary skill in the art to do so since it is known that using machine learning techniques would increase the speed at which an integrity determination is made since a large amount of data can be analyzed thereby allowing for testing in a reduced time. 
As to claim 15, Hideo teaches wherein the portion of the sachet comprises a body portion and the integrity is based on the measured electrical property of the body portion over the frequency range. (Fig. 7; ¶[0011], [0012]). Hideo is silent in wherein the determination unit is configured to determine the integrity based on identifying removal of an internal protective coating of the sachet based on the electrical property.  Kerr discloses a seal integrity device and method wherein the integrity is determined based on identifying removal of an internal protective coating of a container (Figs. 2-4; ¶[0071]; improper seal is determined when air is between film 14 and container 12, therefore removal of film 14 from container 12 can be 
As to claim 16, Hideo discloses wherein the determination unit is configured to determine the integrity with or without particles inside the sachet at the body portion (Fig.7; pouch contains particles in body. Note: Because of “or” clause, claim limitations are met when one of the conditions are true).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FEBA POTHEN/Examiner, Art Unit 2868